UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34375 CYTORI THERAPEUTICS, INC. (Exact name of Registrant as Specified in Its Charter) DELAWARE 33-0827593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3, SAN DIEGO, CALIFORNIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 458-0900 Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated Filero Accelerated Filer x Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of October 31, 2012, there were 58,831,878 shares of the registrant’s common stock outstanding. CYTORI THERAPEUTICS, INC. INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets as of September 30, 2012 and December 31, 2011 (unaudited) 3 Consolidated Condensed Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2012 and 2011 (unaudited) 4 Consolidated Condensed Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 5 Notes to Consolidated Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) As of September 30, As of December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $455,000 and of $474,000 in 2012 and 2011, respectively Inventories, net Other current assets Total current assets Property and equipment, net Restricted cash and cash equivalents Investment in joint venture Other assets Intangibles, net Goodwill Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term obligations Total current liabilities Deferred revenues, related party Deferred revenues Warrant liability Option liability Long-term deferred rent Long-term obligations, net of discount, less current portion Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, $0.001 par value; 5,000,000 shares authorized; -0- shares issued and outstanding in 2012 and 2011 — — Common stock, $0.001 par value; 95,000,000 shares authorized; 58,720,627 and 56,594,683 shares issued and outstanding in 2012 and 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 3 Index CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, Product revenues $ Cost of product revenues Gross profit Development revenues: Development, related party — — Research grant and other Operating expenses: Research and development Sales and marketing General and administrative Change in fair value of warrant liability ) ) Change in fair value of option liability Total operating expenses Operating loss ) Other income (expense): Interest income — Interest expense ) Other income (expense), net ) ) ) Equity loss from investment in joint venture ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 4 Index CYTORI THERAPEUTICS, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred financing costs and debt discount Provision for doubtful accounts Change in fair value of warrant liability ) Change in fair value of option liability Share-based compensation expense Equity loss from investment in joint venture Increases (decreases) in cash caused by changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) Other assets ) Accounts payable and accrued expenses ) Deferred revenues, related party ) ) Deferred revenues ) Long-term deferred rent Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on long-term debt ) ) Proceeds from long-term debt — Debt issuance costs and loan fees — ) Proceeds from exercise of employee stock options and warrants Proceeds from sale of common stock Costs from sale of common stock ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flows information: Cash paid during period for: Interest $ $ Final payment fee on long-term debt — Supplemental schedule of non-cash investing and financing activities: Fair value of warrants allocated to additional paid in capital — $ Capital equipment lease — $ SEE NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 5 Index CYTORI THERAPEUTICS, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS September 30, 2012 (UNAUDITED) 1. Basis of Presentation Our accompanying unaudited consolidated condensed financial statements as of September 30, 2012 and for the three and nine months ended September 30, 2012 and 2011 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements.Our consolidated condensed balance sheet at September 30, 2012 has been derived from the audited financial statements at December 31, 2011, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the financial position and results of operations of Cytori Therapeutics, Inc., and our subsidiaries (the Company) have been included.Operating results for the three and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.These financial statements should be read in conjunction with the consolidated financial statements and notes therein included in our annual report on Form 10-K for the year ended December 31, 2011. 2. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions affecting the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period.Our most significant estimates and critical accounting policies involve recognizing revenue, evaluating goodwill for impairment, valuing our put option arrangement with Olympus Corporation, valuing warrants, determining the assumptions used in measuring share-based compensation expense and valuing allowances for doubtful accounts and inventories. Actual results could differ from these estimates.Current economic conditions, including illiquid credit markets and volatile equity markets, contribute to the inherent uncertainty of such estimates.Management’s estimates and assumptions are reviewed regularly, and the effects of revisions are reflected in the consolidated financial statements in the periods they are determined to be necessary. 3. Capital Availability We incurred net losses of $11,248,000 and $28,455,000 for the three and nine months ended September 30, 2012 and $8,335,000 and $25,544,000 for the three and nine months ended September 30, 2011, respectively.We have an accumulated deficit of $270,904,000 as of September 30, 2012.Additionally, we have used net cash of $23,877,000 and $27,424,000 to fund our operating activities for the nine months ended September 30, 2012 and 2011, respectively.To date, these operating losses have been funded primarily from outside sources of invested capital. We believe we have enough cash to fund operations into the first quarter of 2013, which factors in the minimum cash and cash liquidity requirements of the Amended and Restated Loan and Security Agreement with the Lenders, which requires that we maintain at least three months of cash on hand to avoid an event of default under the Loan and Security Agreement.In order to continue operations through the next twelve months, we are pursuing additional cash through strategic corporate partnerships and future sales of equity in addition to our gross profits. We have an established history of raising capital through these platforms, and we are currently involved in negotiations with multiple parties. In the continued absence of positive cash flows from operations, no assurance can be given that we can generate sufficient revenue to cover operating costs or that additional financing will be available to us and, if available, on terms acceptable to us in the future. During 2012, we expanded our commercialization activities while simultaneously pursuing available financing sources to support operations and growth.We have had, and we will likely continue to have, an ongoing need to raise additional cash from outside sources to fund our future operations.If we cannot do so when required, we would need to reduce our research, development, and administrative operations, including reductions of our employee base, in order to offset lack of available funding.We continue to evaluate market conditions and available financing opportunities as part of our normal course of business. 6 Index 4. Recent Accounting Pronouncements In May 2011, the FASB revised the fair value measurement and disclosure requirements to align the requirements under GAAP and International Financial Reporting Standards (“IFRS”). The guidance clarifies the FASB’s intent about the application of existing fair value measurements and requires enhanced disclosures, most significantly related to unobservable inputs used in a fair value measurement that is categorized within Level 3 of the fair value hierarchy. The guidance is effective prospectively during interim and annual periods beginning after December 15, 2011. The adoption of this guidance did not have a material impact on our consolidated financial statements. 5. Warrant Liability Warrants with exercise price reset features (down-round protection) are accounted for as liabilities, with changes in fair value included in net earnings (loss).The fair value of the liability associated with the warrants with this reset feature increased to $1,871,000 as of September 30, 2012, which resulted in a $863,000 and $1,244,000 loss from the change in fair value of warrants for the three and nine months ended September 30, 2012, respectively. All future changes in the fair value of the warrants will be recognized currently in earnings until such time as the warrants are exercised or expire. These warrants are not traded in an active securities market, and as such, we estimated the fair value of these warrants using an option pricing model with the following assumptions: As of September 30, 2012 As of December 31, 2011 Expected term 0.87 years 1.61 years Common stock market price $ $ Risk-free interest rate % % Expected volatility % % Resulting fair value (per warrant) $ $ Expected volatility is based primarily on historical volatility. Historical volatility was computed using daily pricing observations for recent periods that correspond to the expected term of the warrants. We believe this method produces an estimate that is representative of our expectations of future volatility over the expected term of these warrants. We currently have no reason to believe future volatility over the expected remaining life of these warrants is likely to differ materially from historical volatility. The expected life is based on the remaining contractual term of the warrants. The risk-free interest rate is the interest rate for treasury constant maturity instruments published by the Federal Reserve Board that is closest to the expected term of the warrants.The fair value of these warrants also incorporates our assumptions about future equity issuances and their impact to the down-round protection feature. Fluctuations in the fair value of the warrants are impacted by unobservable inputs, most significantly the assumption with regards to future equity issuances and their impact to the down-round protection feature. Significant increases (decreases) in this input in isolation would result in a significantly higher (lower) fair value measurement. 6. Long-term Debt On September 9, 2011 we entered into a Second Amendment to the Amended and Restated Loan and Security Agreement (loan agreement) with General Electric Capital Corporation (GECC), Silicon Valley Bank (SVB) and Oxford Finance Corporation (together, the “Lenders”), pursuant to which the Lenders increased the prior term loan made to the Company to a principal amount of $25.0 million (Term Loan), subject to the terms and conditions set forth in the loan agreement.The Term Loan accrues interest at a fixed rate of 9.87% per annum.Pursuant to the loan agreement, we are required to make (i) twelve (12) equal consecutive monthly principal payments of $20,833 on the first day of each calendar month, commencing on October 1, 2011, (ii) twenty-nine (29) equal consecutive monthly principal payments of $825,000 on the first day of each calendar month, commencing on October 1, 2012, and (iii) and one (1) final principal payment of $825,000 on March 1, 2015. In addition, the maturity date of the Term Loan has been extended until March 1, 2015, and at maturity of the Term Loan, the Company will make a final payment fee equal to 5% ($1,250,000) of the Term Loan.We may incur additional fees if we elect to prepay the Term Loan.In connection with the Term Loan, on September 9, 2011, we issued to the Lenders warrants to purchase up to an aggregate of 132,891 shares of our common stock at an exercise price of $3.01 per share.These warrants are immediately exercisable and will expire on September 9, 2018. The Term Loan amended the Amended and Restated Loan and Security Agreement, of which an aggregate balance of approximately $15.6 million remained outstanding along with a prorated final payment fee of $419,000. The net proceeds of the Term Loan, after payment of lender fees and expenses, were approximately $8.6 million. 7 Index We accounted for this amendment as debt modification since the terms of the amended Term Loan and the Original Term Loan were not substantially different and as present value of cash flows of the modified instrument (using a net method of comparing the present value of cash flows related to the lowest common principal balance between the old and the new loans) was within 10% of the original debt instrument.Accordingly, the fees associated with the amended Term Loan of $300,000, final payment fee of $1,250,000, and the existing unamortized debt discount from the Original Term Loan of $332,000 will be amortized as an adjustment of interest expense over the term of the Amended Term Loan using the effective interest method. We allocated the aggregate proceeds of the Term Loan between the warrants and the debt obligations based on their relative fair values.The fair value of the warrants issued to the Lenders is calculated utilizing the Black-Scholes option-pricing model. We are amortizing the relative fair value of the warrants as a discount of $267,000 over the term of the loan using the effective interest method, with an effective interest rate of 13.63%. If the maturity of the debt is accelerated due to an event of default, then the amortization would be accelerated. The Term Loan is collateralized by the tangible assets of the company, including a security interest in substantially all of its existing and after-acquired assets, excluding its intellectual property assets; provided however, that if the Company does not maintain certain cash ratios, the security interest automatically will be deemed to include the Company’s intellectual property assets.As of September 30, 2012, we were in compliance with our financial and non-financial covenants. 7. Revenue Recognition Product Sales We recognize revenue from product sales when the following fundamental criteria are met: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred, (iii) the price to the customer is fixed or determinable and (iv) collection of the resulting accounts receivable is reasonably assured. For all sales, we use a binding purchase order or a signed agreement as evidence of an arrangement.Revenue for these product sales is recognized upon delivery to the customer, as all risks and rewards of ownership have been substantively transferred to the customer at that point.For sales to customers who arrange for and manage the shipping process, we recognize revenue upon shipment from our facilities.Shipping and handling costs that are billed to our customers are classified as revenue.The customer’s obligation to pay and the payment terms are set at the time of delivery and are not dependent on the subsequent use or resale of our products. For sales that include multiple deliverables, such as sales of our StemSource® Cell Bank (cell bank), we account for productsor services (deliverables) separately rather than as a combined unit.Stem cell banks typically consist of a complex array of equipment, proprietary knowledge, license rights, and services, including one or more StemSource® devices, a cryogenic freezer, measuring and monitoring equipment, and a database patient tracking system. In addition, we typically provide consulting services, installation and training services concurrent with the installation of the cell bank.Web hosting, technical support and maintenance services are generally provided for a period of up to one year subsequent to the date of sale.FASB authoritative guidance requires an evaluation of these deliverables to determine the appropriate “units of accounting” for purposes of revenue recognition.Based on this evaluation, we have identified the following units of accounting: ● initial consulting services; ● license rights and standard operating procedures; ● equipment and supplies, installation and training; ● database hosting services; ● technical support services; and ● maintenance services. FASB authoritative guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence (“VSOE”); (b) third-party evidence (“TPE”); or (c) management estimates.This guidance requires arrangement consideration to be allocated at the inception of the arrangement to all deliverables using the relative selling price method.For our cell bank sales, we establish relative selling prices for all deliverables based on vendor-specific quotes for comparable services when available.In the absence of VSOE, we use competitors’ products or services considered largely interchangeable with our own or management’s best estimate.Revenue allocated to each unit of accounting is calculated and recognized based on the relative selling price of each deliverable.Future services such as web hosting and ongoing maintenance are deferred and recognized into income as the services are provided, generally over one year following the installation of the equipment. 8 Index Concentration of Significant Customers One direct customer comprised 16% of our revenue recognized for the nine months ended September 30, 2012.Our Asia-Pacific and North America region sales accounted for 67% of our revenue recognized for the nine months ended September 30, 2012.Additionally, three direct customers accounted for 44% of total outstanding accounts receivable as of September 30, 2012. For the nine months ended September 30, 2011, our sales were concentrated in one direct customer and one distributor, which in aggregate comprised 31% of our revenue recognized for the nine months ended September 30, 2011.Our Asia-Pacific and North America region sales accounted for 68% of our revenue recognized for the nine months ended September 30, 2011.Additionally, one distributor and one direct customer accounted for 28% of total outstanding accounts receivable as of September 30, 2011. Research and Development We earn revenue for performing tasks under research and development agreements with both commercial enterprises, such as Olympus and Senko, and governmental agencies like the National Institutes of Health (“NIH”).Revenue earned under development agreements is classified as either research grant or development revenues depending on the nature of the arrangement.Revenues derived from reimbursement of direct out-of-pocket expenses for research costs associated with grants are recorded as research grant and other within development revenues.Research grant revenue is recorded at the gross amount of the reimbursement.The costs associated with these reimbursements are reflected as a component of research and development expense in our statements of operations.Additionally, research and development arrangements we have with commercial enterprises such as Olympus and Senko are considered a key component of our central and ongoing operations.Accordingly, when recognized, the inflows from such arrangements are presented as revenues in our statements of operations. In the third quarter of 2012, we were awarded a contract to develop a new countermeasure for thermal burns valued at up to $106 million with the U.S. Department of Health and Human Service’s Biomedical Advanced Research and Development Authority (BARDA). The initial base period includes $4.7 million over two years and covers preclinical research and continued development of Cytori’s Celution® system to improve cell processing. The additional contract options, if fully executed, cover clinical development through FDA approval under a device-based PMA regulatory pathway. This is a cost reimbursement contract and we expect the accounting treatment for the initial base period to be similar to NIH grants as discussed above.We expect reimbursement and associated revenues for this contract to begin in the fourth quarter of 2012. We received funds from Olympus and Olympus-Cytori, Inc. during 2005 and 2006.We recorded upfront fees totaling $28,311,000 as deferred revenues, related party.In exchange for these proceeds, we agreed to (a) provide Olympus-Cytori, Inc. an exclusive and perpetual license to our Celution® System device technology and certain related intellectual property, and (b) provide future development contributions related to commercializing the Celution® System platform.The license and development services are not separable and as a result the recognition of this deferred amount requires achievement of service related milestones, under a proportional performance methodology.If and as such revenues are recognized, deferred revenue will be decreased.Proportional performance methodology was elected due to the nature of our development obligations and efforts in support of the Joint Venture (“JV”), including product development activities and regulatory efforts to support the commercialization of the JV products. The application of this methodology uses the achievement of R&D milestones as outputs of value to the JV.We received up-front, non-refundable payments in connection with these development obligations, which we have broken down into specific R&D milestones that are definable and substantive in nature, and which will result in value to the JV when achieved.As our research and development efforts progress, we periodically evaluate,and modify if necessary, the milestone points in our proportional performance model to ensure that revenue recognition accurately reflects our best estimate of substantive value deliverable to the JV.Revenue will be recognized as the above mentioned R&D milestones are completed.During the three and nine months ended September 30, 2011, we recognized development revenues of $0 and $1,231,000 of revenue associated with our arrangement with Olympus as a result of achieving a product development milestone related to additional preproduction development of the Celution® One System.During the three and nine months ended September 30, 2012, we recognized $0 and $2,413,000 of revenue associated with our arrangement with Olympus as a result of two remaining milestones for the APOLLO and PRECISE clinical trials that were reached upon the completion of all patient follow up procedures.All related development costs are expensed as incurred and are included in research and development expense on our statements of operations.To date under the contract, of the $28,311,000 originally deferred, we have recognized a total of $27,204,000 through September 30, 2012. Under a Distribution Agreement with Senko, we granted to Senko an exclusive license to sell and distribute certain Thin Film products in Japan.We have also earned or will be entitled to earn additional payments under the Distribution Agreement based on achieving certain defined and substantive research and development milestones.There was no development revenue recognized related to this agreement during the three and nine months ended September 30, 2012 and 2011, respectively. 9 Index 8. Inventories Inventories are carried at the lower of cost or market, determined on the first-in, first-out (FIFO) method. Inventories consisted of the following: September 30, December 31, Raw materials $ $ Work in process Finished goods $ $ 9. Share-Based Compensation Stock Options During the first quarter of 2012, we issued to our directors and executive officers options to purchase an aggregate of 690,000 shares of our common stock, with four-year vesting for our officers and two-year vesting for our directors. The grant date fair value of the awards granted to our officers was $2.10 per share and to our directors was $1.35 per share. The resulting share-based compensation expense of $1,373,000, net of estimated forfeitures, will be recognized as expense over the respective vesting periods. During the first quarter of 2011, we issued to our directors, executive officers and certain non-executive employees options to purchase an aggregate of 692,500 shares of our common stock, with four-year vesting for our officers and employees and two-year vesting for our directors. The grant date fair value of the awards granted to our officers and employees was $3.46 and to our directors was $3.15 per share. The resulting share-based compensation expense of $2,375,000, net of estimated forfeitures, will be recognized as expense over the respective vesting periods. Restricted Stock Awards During the first quarter of 2012, we issued to our executive officers 190,000 shares of restricted stock.The stock award is scheduled to fully vest on January 10, 2013, subject to the officer’s continued employment with the Company through the vesting date.The resulting share-based compensation expense of $654,000 will be recognized as expense over the respective vesting periods. Performance-Based Restricted Stock Awards We granted 246,225 performance-based restricted stock awards under the 2004 Equity Incentive Plan in February 2011.The awards provide certain employees until January 1, 2012 to achieve certain performance goals established by the Compensation Committee. Effective January 2012, the outstanding awards were terminated in their entirety based upon the decision by the Compensation Committee that performance criteria had not been met as of January 1, 2012.No compensation expense was recognized related to these awards. In January 2012, we granted 276,375 performance-based restricted stock awards under the 2004 Equity Incentive Plan.The awards provide certain employees until December 31, 2012 to achieve certain performance goals established by the Compensation Committee. The performance goals are weighted based on the following achievements: entering into a major collaboration for development and/or commercialization of the Company’s products (40%), obtaining certain FDA clearance or approvals, which include FDA approval for and initiation of the ATHENA feasibility trial in chronic myocardial ischemia (40%), obtaining CE mark for certain products (15%), and achieving a targeted revenue increase for the fiscal year ended December 31, 2012 (5%).To the extent that any of the performance goals are partially achieved, the Compensation Committee maintains the discretion to continue the vesting of all or a portion of the awards following December 31, 2012.Once earned, the awards will remain unvested until January 10, 2014. Termination of employment prior to vesting will result in the forfeiture of the awards.We recognized $29,000 and $78,000 of compensation expense related to these awards, respectively, during the three and nine months ended September 30, 2012. 10 Index The following table summarizes activity with respect to the performance based restricted stock awards during the nine months ended September 30, 2012: Restricted Stock Awards Weighted Average Grant- Date Fair Value Outstanding at January 1, 2012 $ Granted $ Vested 0 Cancelled/forfeited ) $ Outstanding at September 30, 2012 $ Vested at September 30, 2012 0 Loss per Share Basic per share data is computed by dividing net income or loss applicable to common stockholders by the weighted average number of common shares outstanding during the period. Diluted per share data is computed by dividing net income or loss applicable to common stockholders by the weighted average number of common shares outstanding during the period increased to include, if dilutive, the number of additional common shares that would have been outstanding as calculated using the treasury stock method. Potential common shares were related entirely to outstanding but unexercised options, warrants, restricted stock and performance based restricted stock awards for all periods presented. We have excluded all potentially dilutive securities from the calculation of diluted loss per share attributable to common stockholders for the three and nine months ended September 30, 2012 and 2011, as their inclusion would be antidilutive.Potentially dilutive common shares excluded from the calculations of diluted loss per share were 18,193,938 for the three and nine month periods ended September 30, 2012 and 19,503,013 for the three and nine month periods ended September 30, 2011, respectively. Commitments and Contingencies We have entered into agreements with various research organizations for pre-clinical and clinical development studies, which have provisions for cancellation. Under the terms of these agreements, the vendors provide a variety of services including conducting research, recruiting and enrolling patients, monitoring studies and data analysis. Payments under these agreements typically include fees for services and reimbursement of expenses. The timing of payments due under these agreements was estimated based on current schedules of pre-clinical and clinical studies in progress.As of September 30, 2012, we have pre-clinical research study obligations of $23,000 (which are expected to be fully completed within a year) and clinical research study obligations of $11,600,000 ($3,700,000 of which are expected to be completed within a year).Should the timing or the budgets of the pre-clinical and clinical trials change, the timing and amounts of the payments for these obligations would also change. During 2008, we entered into a supply agreement with a minimum purchase requirements clause.As of September 30, 2012, we have minimum purchase obligations of $2,191,000 ($1,341,000 of which are expected to be paid within a year). We have entered into several lease agreements for our headquarters office location as well as international office locations and corporate housing for our employees on international assignments. As of September 30, 2012, we have remaining lease obligations of $9,486,000 ($1,986,000 of which are expected to be completed within a year). We are subject to various claims and contingencies related to legal proceedings.Due to their nature, such legal proceedings involve inherent uncertainties including, but not limited to, court rulings, negotiations between affected parties and governmental actions.Management assesses the probability of loss for such contingencies and accrues a liability and/or discloses the relevant circumstances, as appropriate.When evaluating contingencies, we may be unable to provide a meaningful estimate due to a number of factors, including the procedural status of the matter in question, the presence of complex or novel legal theories, and/or the ongoing discovery and development of information important to the matters.In addition, damage amounts claimed in litigation against us may be unsupported, exaggerated or unrelated to possible outcomes, and as such are not meaningful indicators of our potential liability. We regularly review contingencies to determine the adequacy of our accruals and related disclosures. The amount of ultimate loss may differ from these estimates, and it is possible that cash flows or results of operations could be materially affected in any particular period by the unfavorable resolution of one or more of these contingencies.Whether any losses finally determined in any claim, action, investigation or proceeding could reasonably have a material effect on our business, financial condition, results of operations or cash flows will depend on a number of variables, including: the timing and amount of such losses; the structure and type of any remedies; the significance of the impact any such losses, damages or remedies may have on our consolidated financial statements; and the unique facts and circumstances of the particular matter that may give rise to additional factors.Management believes that any liability to us that may arise as a result of currently pending legal proceedings will not have a material adverse effect on our financial condition, liquidity, or results of operations as a whole. 11 Index Refer to note 6 for a discussion of our commitments and contingencies related to our long-term obligations. Refer to note 12 for a discussion of our commitments and contingencies related to our transactions with Olympus, including (a) our obligation to the Joint Venture in future periods and (b) certain put and call rights embedded in the arrangements with Olympus. Transactions with Olympus Corporation Initial Investment by Olympus Corporation in Cytori In 2005, we entered into a common stock purchase agreement with Olympus in which we received $11,000,000 in cash proceeds.We received an additional $11,000,000 from Olympus in August 2006 for the issuance of approximately 1,900,000 shares of our common stock at $5.75 per share.We received an additional $6,000,000 from Olympus in August 2008 for the issuance of 1,000,000 unregistered shares of our common stock at $6.00 per share and 500,000 common stock warrants (with an original exercise price of $8.50 per share) under a private placement offering. As of September 30, 2012, Olympus holds approximately 6.8% of our issued and outstanding shares.Additionally, Olympus has a right, which it has not yet exercised, to designate a director to serve on our Board of Directors. Formation of the Olympus-Cytori Joint Venture In 2005, we entered into a joint venture and other related agreements (the “Joint Venture Agreements”) with Olympus.The Joint Venture is owned equally by Olympus and us.We have determined that the Joint Venture is a variable interest entity or VIE, but that Cytori is not the VIE’s primary beneficiary.Accordingly, we have accounted for our interests in the Joint Venture using the equity method of accounting, since we can exert significant influence over the Joint Venture’s operations.At September 30, 2012, the carrying value of our investment in the Joint Venture is $122,000.We are under no obligation to provide additional funding to the Joint Venture, but may choose to do so.We made no cash contributions to the Joint Venture during the three and nine months ended September 30, 2012 and 2011. Put/Calls and Guarantees The Shareholders’ Agreement between Cytori and Olympus provides that in certain specified circumstances of our insolvency or if we experience a change in control, Olympus will have the rights to (i) repurchase our interests in the Joint Venture at the fair value of such interests or (ii) sell its own interests in the Joint Venture to Cytori (the “Put”) at the higher of (a) $22,000,000 or (b) the Put’s fair value. At September 30, 2012 and December 31, 2011, the estimated fair value of the Put was $2,400,000 and $1,910,000, respectively.Fluctuations in the Put value are recorded in the consolidated condensed statements of operations as a component of change in fair value of option liabilities. The estimated fair value of the Put has been recorded as a long-term liability in the caption option liability in our consolidated condensed balance sheets. The valuations of the Put were completed using an option pricing theory based simulation analysis (i.e., a Monte Carlo simulation).The valuations are based on assumptions as of the valuation date with regard to the market value of Cytori and the estimated fair value of the Joint Venture, the expected correlation between the values of Cytori and the Joint Venture, the expected volatility of Cytori and the Joint Venture, the bankruptcy recovery rate for Cytori, the bankruptcy threshold for Cytori, the probability of a change of control event for Cytori, and the risk free interest rate. Fluctuations in the fair value of the Put are impacted by unobservable inputs, most significantly the fair value of Cytori and the Joint Venture and the bankruptcy threshold for Cytori. Generally, a change in the assumption used for the fair value of Cytori and the Joint Venture is accompanied by a directionally opposite change in the fair value of the Put, whereas a change in assumption used for the bankruptcy threshold for Cytori is accompanied by a directionally similar change in the fair value of the Put. 12 Index The following assumptions were employed in estimating the value of the Put: September 30, December 31, 2011 Expected volatility of Cytori % % Expected volatility of the Joint Venture % % Bankruptcy recovery rate for Cytori % % Bankruptcy threshold for Cytori $ $ Probability of a change of control event for Cytori % % Expected correlation between fair values of Cytori and the Joint Venture in the future % % Risk free interest rate % % The Put has no expiration date.Accordingly, we will continue to recognize a liability for the Put and mark it to market each quarter until it is exercised or until the arrangements with Olympus are amended. Fair Value Measurements Fair value measurements are market-based measurements, not entity-specific measurements.Therefore, fair value measurements are determined based on the assumptions that market participants would use in pricing the asset or liability.We follow a three-level hierarchy to prioritize the inputs used in the valuation techniques to derive fair values.The basis for fair value measurements for each level within the hierarchy is described below: · Level 1: Quoted prices in active markets for identical assets or liabilities. · Level 2: Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs are observable in active markets. · Level 3: Valuations derived from valuation techniques in which one or more significant inputs are unobservable in active markets. The following table provides a summary of the recognized assets and liabilities that we measure at fair value on a recurring basis: Balance as of Basis of Fair Value Measurements September 30, 2012 Level 1 Level 2 Level 3 Assets: Cash equivalents $ $ $
